Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1-11, 20-34 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20, 21, 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coady et al. US Pub. No. 2019/0176323 (“Coady”).
Regarding claim 1, Coady discloses a master isolation unit [Fig. 10], comprising:
an operator input [1031, 1016];
a communication interface [Network Interface 1040] configured to send and receive data over the communication network, and
a processing unit [Processor 1002], configured to:
receive an isolation request from an operator through the operator input requesting isolation of a plurality of mechanical equipment [150, 168 of fig. 2]; and
send an isolation command via the communication interface over the communication network to each of a plurality of field isolation devices [154 and 170 of  fig. 2] each associated with respective of the plurality of mechanical equipment to isolate the respective mechanical equipment from an energy source.
[0044] In step 300, the central safety controller 144 may receive a request to perform the first safety protocol as result of a technician sending a notification. For example, the technician may log into a terminal and request the first safety protocol via a user interface for the central safety controller 144 presented on a display of the terminal. In step 302, the central safety controller 144 receives an identification from the technician of the area(s) to be cleared of mobile robots for service. In a further embodiment, instead of a notification from a technician, the MCS 142 may identify a malfunctioning robot and its location, and automatically notify the central safety controller 144 of this malfunction and location. In step 306, the central safety controller 144 may receive a description of the service to be performed from the technician or MCS 142, and the approximate duration for the service task. In step 308, the central safety controller 144 receives an identification of any mobile robots that the technician knows are going to be removed from operation during service.

[0045] In step 310, the central safety controller 144 notifies the MCS 142 to remove any/all mobile robots from the zone to be serviced from the list of active mobile robots. In step 312 the central safety controller 144 may send a notification to all users (for example through GUIs at the workstations 110) that the system is about to be shut down. Shutdown primarily entails immobilization of all of the mobile robots 150. Shutdown may also entail removal of power to any powered rails 168, should they exist in the service area or order fulfillment facility 100 in general. 

Regarding claim 21, Coady teaches energy source is any one of: an electrical source [see par. 0045]; a hydraulic source; and a pneumatic source.
Regarding claim 28, Coady teaches the plurality of mechanical equipment are a subset of all mechanical equipment in the industrial environment [see fig. 2]. 

Claim(s) 29-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lemberg et al. US Pub. No. 2015/0091485 (“Lemberg”).
Regarding claim 29, Lemberg discloses a field isolation device [see fig. 3 and 4], comprising:
an energy control interface comprising:
an energy input interface connectable to an energy source [AC Power Supply 18];
an energy output interface connectable to mechanical equipment [Motor 20]; and
an energy isolation control [Disconnect Switch 42] for isolating the mechanical equipment from the energy source;
[0027] To isolate the drive 10 from the AC power supply 18, the disconnect switch 42 may be opened, thereby removing the input AC voltage from the drive 10. As such, the disconnect switch 42 may include mechanical components that enable one or more poles of the disconnect switch 42 to open (i.e., break a circuit) and close. In this way, the disconnect switch 42 may protect the drive 10, the motor 20, and other downstream devices when the power from the AC power supply 18 may cause damage to the industrial automation system 40. For example, the disconnect switch 42 may open when the AC voltage from the AC power supply 18 is unbalanced, experiencing a fault, experiencing under-voltage or over-voltage conditions, increased levels of harmonics, or the like. 

Communication 52] configured to send and receive data over a communication network [With Remote System 44]; and
a processor [Processor 54], configured to cause the energy isolation control to isolate the mechanical equipment from the energy source in response to receiving an isolation command via the communication interface.
[0029] As mentioned above, the drive 10 may include the drive control system 28 that may control the operation of the drive 10, the motor 20, or the like. As such, the drive control system 28 may receive inputs that correspond to operating the drive 10, the motor 20, and the like. In one embodiment, the drive control system 28 may be communicatively coupled to a remote system 44, which may be used to control the drive 10, the motor 20, or the disconnect switch 42 via the drive control system 28 from a remote location away from where the industrial automation system 40 is located. In certain embodiments, the drive control system 28 may be communicatively coupled to the remote system 44 via a wireless network, a local area network, the Internet, or the like. However, it should be noted that the drive control system 28 may be communicatively coupled to the remote system 44 via a hard-wired connection, such as an Ethernet connection or the like. 

Regarding claim 30, Lemberg teaches the energy source is any one of an electrical source [see 18 of fig. 2]; a hydraulic source; and a pneumatic source.
Regarding claim 31, Lemberg teaches the energy isolation control is any one or more of: a switch [42 of fig. 3], a relay, a contactor, a dump valve, a control valve, and a safety exhaust valve.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coady et al. US Pub. No. 2019/0176323 (“Coady”) in view of Lemberg et al. US Pub. No. 2015/0091485 (“Lemberg”).
Regarding claim 1, Coady teaches a system for remotely isolating a plurality of mechanical equipment [Robot 150 and Rails – fig. 2] in an industrial environment [see fig. 1], comprising:
a plurality of filed isolation devices [Safety Controller 154 or Contactor 170] each associated with respective mechanical equipment, each of the plurality of field isolation devices comprising:
a communication interface configured to send and receive data over a communication network [see par. 0033]; and
a processor configured to shut down the respective mechanical equipment in response to receiving an command via the communication interface; 
[0034] If ever the safety controller 154 within a mobile robot 150 fails to receive the wireless heartbeat, the verification process fails, or the controller 154 receives a "halt" message from the central safety controller 144, the robot safety controller 154 automatically immobilizes the mobile robot 150……In the execution of certain safety protocols, explained in greater detail 
below, the halt message sent by the central safety controller 144 may be global, i.e. it is sent to all robots, and has the effect of stopping motion of all robots 150 in the order fulfillment facility 100.
[0037] Additionally, the storage area 102 may include powered rails 168 which may be used to charge the power supply of the mobile robots 150 as they move around the storage area 102. The central safety controller 144 may further monitor a voltage through rails 168 through contactors 170, both to determine when the rails are receiving a voltage, and to send a power shutoff signal to shut off the voltage to at least a section of the rails 168 when the controller 144 determines an access door 160 providing access to the section of rails is open.

and 
a master isolation unit [Central Safety Controller 144 – fig. 2 and 10], comprising:
an operating input [1016 or 1031];
a communication interface [Network Interface 1040] configured to send and receive data over the communication network; and
a processing unit [Processor 1002], configured to:
	receive an isolation request from an operator though the operator input requesting isolation of the plurality of mechanical equipment and
	send an isolation command via the communication interface over the communication network to each of the plurality of field isolation devices.
[0044] In step 300, the central safety controller 144 may receive a request to perform the first safety protocol as result of a technician sending a notification. For example, the technician may log into a terminal and request the first safety protocol via a user interface for the central safety controller 144 presented on a display of the terminal. In step 302, the central safety controller 144 receives an identification from the technician of the area(s) to be cleared of mobile robots for service. In a further embodiment, instead of a notification from a technician, the MCS 142 may identify a malfunctioning robot and its location, and automatically notify the central safety controller 144 of this malfunction and location. In step 306, the central safety controller 144 may receive a description of the service to be performed from the technician or MCS 142, and the approximate duration for the service task. In step 308, the central safety controller 144 receives an identification of any mobile robots that the technician knows are going to be removed from operation during service.

Shutdown primarily entails immobilization of all of the mobile robots 150. Shutdown may also entail removal of power to any powered rails 168, should they exist in the service area or order fulfillment facility 100 in general. 

Coady does not expressly teach each of the filed isolation devices comprising:
an energy input interface connectable to an energy source;
an energy output interface connectable to the respective mechanical equipment; and
an energy isolation control for controllable isolating the respective mechanical equipment from the energy source.

Lemberg teaches another system for remotely isolating a mechanical equipment in an industrial environment, comprising:
[0002] Industrial automation systems may employ various types of electronic devices such as an alternating current (AC) drive to provide a controllable AC voltage to various devices within the industrial automation system. The AC drive may receive AC voltage from an AC voltage supply and convert the received AC voltage into direct current (DC) voltage using a rectifier. The AC drive may then convert the DC voltage into a controllable AC voltage using an inverter. In some cases, a regenerative AC drive may provide regenerated power back to a grid or to the AC voltage supply from the inverter. 

a field isolation device [10+42 of  fig. 1- 3], associated with a mechanical equipment [Motor 20], comprising:
an energy control interface comprising:
an energy input interface connectable to an energy source [AC power supply 18];
see fig. 3]; and
[0026] Keeping the foregoing in mind, FIG. 3 illustrates an embodiment of an industrial automation system 40 employing the drive 10 with a disconnect switch 42. The industrial automation system 40 may include the AC power supply 18, the disconnect switch 42, the drive 10, and the motor 20. As mentioned above, the drive 10 may include the rectifier 22 that may receive three-phase AC voltage from the AC power supply 18 and convert the AC voltage into a DC voltage. The drive 10 may also include the inverter module 24 that may then convert the DC voltage into a controllable AC voltage, which may then be used to control the operation of the motor 20. 

an energy isolation control [Disconnect Switch 42] for controllably isolating the respective mechanical equipment from the energy source;
[0027] To isolate the drive 10 from the AC power supply 18, the disconnect switch 42 may be opened, thereby removing the input AC voltage from the drive 10. As such, the disconnect switch 42 may include mechanical components that enable one or more poles of the disconnect switch 42 to open (i.e., break a circuit) and close. In this way, the disconnect switch 42 may protect the drive 10, the motor 20, and other downstream devices when the power from the AC power supply 18 may cause damage to the industrial automation system 40. For example, the disconnect switch 42 may open when the AC voltage from the AC power supply 18 is unbalanced, experiencing a fault, experiencing under-voltage or over-voltage conditions, increased levels of harmonics, or the like. 

a communication interface [52 of fig. 4] configured to send and receive data over a communication network; and
a processor [Processor 54 of fig. 4] configured to cause the energy isolation control to isolate the respective mechanical equipment from the energy source in response to receiving an isolation command via the communication interface; and
[0029] As mentioned above, the drive 10 may include the drive control system 28 that may control the operation of the drive 10, the motor 20, or the like. As such, the drive control system 28 may receive inputs that correspond to operating the drive 10, the motor 20, and the like. In one embodiment, the drive control system 28 may be communicatively coupled to a remote system 44, which may be used to control the drive 10, the motor 20, or the disconnect switch 42 via the drive control system 28 from a remote location away from where the industrial automation system 40 is located. In certain embodiments, the drive control system 28 may be communicatively coupled to the remote system 44 via a wireless network, a local area network, the Internet, or the like. However, it should be noted that the drive control system 28 may be communicatively coupled to the remote system 44 via a hard-wired connection, such as an Ethernet connection or the like. 

a master isolation unit [44], comprising:
a communication interface configured to send and receive data over the communication network, and a processing unit to send an isolation command via the communication interface over the communication network to the filed isolation devices.
[0036] Moreover, since the disconnect control system 46 may be directly controlled by the drive control system 28 via the communication link 48, the disconnect switch 42 may also be opened or closed via the remote system 44 or the like by sending a command to the drive control system 28 to open or close the disconnect switch 42. As such, the drive control system 28 may be used to coordinate the operation of the drive 10 and the disconnect switch 42. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references since they both directed to the system for remotely isolating a mechanical equipment in an industrial environment.  Lemberg teaches the detail circuitry of the field isolation device would enable Coady’s system to ensure that the energy source powering the mechanical equipment is removed from the systems or components that, if energized, could cause a safety hazard. 
Regarding claim 2, Lemberg teaches the energy source is any one of an electrical source [see 18 of fig. 2]; a hydraulic source; and a pneumatic source.
Regarding claim 3, Lemberg teaches the energy isolation control is any one or more of: a switch [42 of fig. 3], a relay, a contactor, a dump valve, a control valve, and a safety exhaust valve.
. 

Claim(s) 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemberg as applied to claim 29 above, and further in view of Lane et al. US Pub. No. 2015/0108840 (“Lane”).
Regarding claim 32, Lemberg teaches the field isolation devices further comprise one or more sensors configured to measure a state of the mechanical equipment.
[0024] The drive 10 and the motor 20 may also include one or more sensors 30 for detecting operating temperatures, voltages, currents, etc. With feedback data from the sensors 30, the drive control system 28 may keep detailed track of the various conditions under which the inverter module 24 may be operating.

[0033] Generally, the drive control system 28 may receive data related to the industrial automation system 40, the power received from the AC power supply 18, the operations within the drive 10, the operations of the motor 20, or the like from the sensors 30 via I/O ports 60.

Lemberg does not teach the processing unit of the field isolation devices is further configured to send state data indicative of the measured state to the master isolation unit over the communication network.
Lane teaches another invention relates to a remote isolation system [see fig. 2], method and apparatus for isolating equipment in order to safely perform maintenance or other work on such equipment or ancillary components of the equipment.  Specifically, Lanes the system comprising a field isolation device [Sub-station - 50] included one or more sensors configured to measure a state of the mechanical equipment, wherein the processing unit is further configured to send state data indicative of the measured state to a master isolation unit [Control 40 or 12] over the communication network.
the voltage monitor 310 senses and monitors each of the individual 3 phases supplied to the motor 22 and provides a status signal to the master controller 50. The voltage monitor 310 is a device certified for safety compliance and incorporates self diagnostics because its role is to ensure that risk of continued energization of conveyor belt system 20 following an authorized isolation is prevented. For voltages above about 600 VAC, the voltage monitor 310 may incorporate a voltage transformer (not shown) to step down the voltage for final sensing and monitoring.

[0099] The front panel 100 of either of the remote or field isolation stations 12 and 14 is shown in alternative schematic forms in FIGS. 3A to 3C which shows the panel 100 in the normal state (that is, when no isolation is in effect). FIG. 4 shows a further variation of the front panel 100 which includes additional graphics and instructions which aid in the proper operation of the remote isolation system. 

[0105] The front panel 100 shown in FIG. 4 is similar to that of FIG. 3A though has a set of additional indicator lights 121, 122, and 123 for indicating that a voltage is present on each of the respective 3 phases of electrical power provided to the equipment. When the conveyor system 20 is in the normal operating state all of the lights 121, 122 and 123 will be on and the light 102 will be off (indicating that the system is not ready for isolation). However, in the event that conveyor belt 21 has been stopped (for instance, as a result of detection of tramp metal by the Tramp Metal Detector 22) and the primary circuit breakers 304 have been placed in the break state, any one of the lights 121, 122 or 123 remaining on will indicate a fault and light 104 will illuminate. Such a situation may arise if one or more of the lines of the second circuit interrupter(s) 304 has welded and failed to break. In this case light 102 will also remain off to indicate that the system is not ready. 


Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references as they both directed to system for remotely isolating a mechanical equipment in an industrial environment.  Lane teaches a processing unit is further configured to send state data indicative of the measured state to a master isolation unit to inform the operating state of the equipment, to indicate whether the system is deemed ready.  Thus ensuring safety of operator during maintenance period.
Regarding claim 33, Lane teaches the state of the mechanical equipment comprises one or more of: under load, not under load, energizable, isolated, and isolated and safe [see par. 0105, 0112, 0118].
.

Claim(s) 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coady as applied to claim 20 above, and further in view of Lane et al. US Pub. No. 2015/0108840 (“Lane”).
Regarding claim 22, Coady does not teach the processing unit is further configured to receive state data indicative of a measured state of the respective mechanical equipment from the plurality of filed isolation devices.
Lane teaches another system for remotely isolating a plurality of mechanical equipment comprising a filed isolation device [50] and a master isolation unit [12 or 40].  Specifically, Lane teaches the processing unit of the master device is configured to receive state data indicative of a measured state of the respective mechanical equipment from the filed isolation device [see fig. 3 and 4].
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references as they both directed to system for remotely isolating a mechanical equipment in an industrial environment.  Lane teaches the processing unit is further configured to receive state data indicative of a measured state of the respective mechanical equipment from the filed isolation device to inform the operating state of the equipment, to indicate whether the system is deemed ready.  Thus ensuring safety of operator during maintenance period.

Regarding claim 24, Lane teaches receiving the state data from the field isolation device; determining whether the plurality of mechanical equipment is under load based on the state data; and sending the isolation command to the field isolation device when it is determined that none of the mechanical equipment are not under load.
[0032] When a set of equipment items is selected for isolation, the plant control system still performs approval and checking steps to ensure that isolation for the selected set of equipment items is consistent with a current set of permissives. For example, the set may be compared with a maintenance schedule or known maintenance history or operating state of the equipment items. If there is inconsistency between selection of equipment items for isolation and need for isolation, then the selected equipment items may be deleted from a list of equipment items for isolation. This approval step also allows for error correction. If the incorrect, or incomplete, list of equipment items have been selected for isolation, the error can be corrected prior to isolation and potentially very significant costs of unnecessary and/or unsafe shutdowns avoided.

 [0040] The energy source for the selected equipment may provide energy in various forms such as electrical, mechanical such as pressurised air, or mechanical and heat such as steam, or any combination of these. Therefore, the use of electrical terms in this specification, unless the context absolutely requires, is not to be taken to limit the invention to an electrical energy source. The purpose of the invention is to allow the energy supply to the equipment, in whichever form this supply happens to take, to be isolated from the equipment and therefore render the equipment in-operable for the purposes of safety during maintenance. For simplicity. the remaining discussions will reference an electrically powered conveyor belt system recognising however that the equipment need not be limited to a conveyor belt system and the power source need not be limited to electrical power. 

[0054] Other features of a desirable configuration of remote isolation station and the remote panel that may be comprised within it are described in the Applicant's International Patent Publication No. WO20111047428, the contents of which are incorporated herein by reference. Preferably, the isolation system further includes a master controller which acts as an interface between one or more remote isolation station(s) and the control system, typically a plant control system, which may be implemented through central or distributed control. It is conventional for a plant control system to have a central control room (CCR) from which one or more control room operators (CRO) can monitor and/or effect control inputs to the plant control system. The master controller may conveniently be located in a suitable equipment room 

[0064] The control system may conduct a stored energy test to ensure that stored energy is safety released prior to isolation. Such stored energy test conveniently follows making of an isolation request. In the case of moving equipment, such as a conveyor, motion detection may be used to ensure that the equipment has come to a complete stop before isolation authorization is granted. For example, the control system may command release of conveyor brakes and then the conveyor belt may be monitored for movement. When the conveyor belt is confirmed stationary, the brakes will apply. The brakes will then be released again with the conveyor belt again being monitored for movement. This procedure may be repeated as many times as necessary until the control system confirms that the conveyor belt remains stationary with stored energy released permitting the remote isolation to proceed. It is to be understood that stored energy tests are not limited to motion detection. Other parameters such as temperature, pressure and so on may be relevant for conveyors and other equipment such as reactors, pipework and so on. 
(see further paragraph 0112-0113).

Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combines the teachings of the cited references since they both are directed to the system for remotely isolating a mechanical equipment in an industrial environment.  Lane teaches sending the isolation command to the field isolation device when it is determined that none of the plurality of mechanical equipment are not under load would further help to ensure the safety of operator during the maintenance duration.
Regarding claim 25, Lane teaches master isolation unit comprises one or more indicators that indicate isolation is not possible when it is determined that at least one of the plurality of mechanical equipment are under load [par. 0105, 0112].
Regarding claim 26, Lane teaches determine the state of the plurality of mechanical equipment based on the state data; and when all of the plurality of mechanical equipment are in the isolated and safe state, indicating that isolation of the plurality of mechanical equipment is par. 0104 - display means in the form of an "isolation complete" indicator light 114 is also included].
Regarding claim 27, Lane teaches the master isolation unit further comprises a physical locking apparatus, and when each of the plurality of mechanical equipment are in the isolated and safe state, the physical locking apparatus at the master isolation unit is able to be translated to a locking position permitting manual locking at the master isolation unit by an operator, and wherein the plurality of field isolation devices cannot reconnect the mechanical equipment to the energy source while the physical locking apparatus at the master isolation unit is in the locking position [see fig. 5-7; par. 0031, 0044-0046, 0145, 0153].

Claim(s) 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coady/Lemberg as applied to claim 1 above, and further in view of Lane.
Regarding claim 4, see discussion in claim 22 or 32.
Regarding claim 5, see discussion in claim 23.
Regarding claim 6, see discussion in claim 24.
Regarding claim 7, see discussion in claim 25.
Regarding claim 8, see discussion in claim 26.
Regarding claim 9, see discussion in claim 27.
Regarding claim 10, Lane teaches each of the plurality of field isolation devices further comprise one or more indicators that indicate when the respective mechanical equipment is determined to be in the isolated and safe state [par. 0054 - The master controller may conveniently be located in a suitable equipment room or within a sub-station and be provided with a HMI (Human Machine Interface) for allowing maintenance and other authorised personnel to access the status of the system, status of the isolation and any alarms/messages the system has generated].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2017/0001652 to Lane et al. teach A remote isolation system (700) for a rail system (200) comprising a rail system component (215A) other than rail traffic energisable by an energy source (23) and a control system (205) for controlling operation of said rail system component (215A) wherein said control system (205) enables isolation of said rail system component (215A) from said energy source (23) to an isolated state when an isolation request for said rail system component (215A) is authorised by the control system (205).
U.S. Patent No. 6,337,971 to Abts teaches a pager system for monitoring the operation of a plurality of controllers in each one of a plurality of agricultural field equipment in a group.  A plurality of sensors are provided at each location of agricultural field equipment wherein a sensor connects through an isolation device to one of the controllers for issuing a status signal corresponding to the present status of the connected controller.  Whenever the status of a controller changes, the remote terminal unit immediately transmits the changed status symbol as well as the status of the other sensors to a central control computer.
U.S. Patent No. 6,937,450 to Mayer et al. teaches a system comprising multiple stations where each station 402 through 420 includes a station distinct remote lock-out switch (RLS) RLS-1, RLS-2, RLS-3, RLS-4, RLS-5, RLS-6, RLS-7, RLS-8, RLS-9 and RLS-10, respectively and a master controller including a master control panel 324 is provided to control and monitor 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115